UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7847



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DARIUS KEITH RAINEY,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
Chief District Judge. (CR-98-93; CA-05-310-3)


Submitted: March 30, 2006                   Decided: April 10, 2006


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Darius Keith Rainey, Appellant Pro Se. Gretchen C. F. Shappert,
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Darius Keith Rainey seeks to appeal the district court's

order denying as successive his motion filed under 28 U.S.C. § 2255

(2000).    The order is not appealable unless a circuit justice or

judge     issues    a   certificate    of     appealability.     28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent "a substantial showing of the denial of a constitutional

right."    28 U.S.C. § 2253(c)(2) (2000).         A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

the district court's assessment of his constitutional claims is

debatable or wrong and that any dispositive procedural ruling by

the   district     court   is   likewise    debatable.   See   Miller-El   v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We have independently reviewed the record and conclude that Rainey

has not made the requisite showing.               Accordingly, we deny a

certificate of appealability and dismiss the appeal.            We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                  DISMISSED




                                      - 2 -